Citation Nr: 1644230	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  11-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1982, and from May 1982 through January 1989 with the United States Marine Corps. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

In November 2012, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge in Nashville, Tennessee.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Veteran's appeal for service connection of his bilateral hearing loss and asthma disabilities have previously been before the Board.  In a March 2014 Board decision, the issues were remanded to the RO for further development, including the procurement of two VA examinations for the Veteran's hearing loss and asthma.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems. 






FINDINGS OF FACT

1.  The Veteran has a current right ear hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure, as a rifleman, during his decade of military service with the U.S. Marine Corps.  

2.  The Veteran does not have current left ear hearing loss disability for VA compensation purposes. 

3.  The Veteran has not had a diagnosed asthmatic disorder or other respiratory condition during the appeal period or within proximity thereto. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a right ear hearing loss disability which was incurred during active service.  38 U.S.C.A. §§  1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2.  A left ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty service, nor may a left ear sensorineural hearing loss disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  An asthmatic disorder or other respiratory condition was not incurred in or aggravated during a period of active military service.  38 U.S.C.A. §§  1131, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.303 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated March 2010, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's service treatment records ("STRs").  For his part, the Veteran has submitted personal statements and argument from his representative.  Furthermore, the Veteran has not identified any additional, outstanding evidence that is relevant to the bilateral hearing loss and asthma claims being decided herein.  

The Veteran was additionally afforded VA examinations in May 2014 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  These examinations and the medical opinions provided were thorough, supported by rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  Therefore, the Board finds that they are adequate to decide the claims.

Moreover, as noted above, the Veteran was provided the opportunity to testify at a hearing before the Board in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The basic elements for service connection were identified.  The Veteran's hearing loss and asthma were discussed in detail by the parties.  The Veteran provided argument as to why he believed these disorders should be service-connected.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

With regard to the previous March 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ afforded the Veteran VA examinations to determine the etiology of his hearing loss and asthma.  As such, the AOJ has substantially complied with the remand directives.  

Moreover, for the service connection issues on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist or the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the hearing loss or asthma disorders on appeal.    

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  While in service, the Veteran alleges he was exposed to loud noises, including gunfire and heavy explosions.  See July 2010 Notice of Disagreement.  He further alleges he was not provided with hearing protection while in service.  As a result of this noise exposure, the Veteran contends he developed bilateral hearing loss. 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  Sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.303(a), therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38°C.F.R. §§ 3.307(a)(3), 3.309(a).  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

That being the relevant law, the Board will discuss the right and left ear separately.  After reviewing the evidence of record, and after resolving all doubt in the Veteran's favor, the Board concludes that service connection for right ear hearing loss disability is warranted.  However, the Board finds that the Veteran does not have a left ear hearing loss disability for VA purposes, and therefore service connection for left ear hearing loss is denied. 

Right Ear Hearing Loss

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board finds the May 2014 VA audiological examination establishes the presence of a right ear hearing loss disability for VA purposes.  Specifically, during this examination, the examiner reported the Veteran received a 92 percent score for his right ear on the Maryland CNC test.  This score is below the 94 percent threshold score needed to establish a hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  Therefore, the presence of a current right ear hearing loss disability is established. 

The Board additionally finds the Veteran was exposed to loud noises during his time in service.  As noted above, the Veteran alleges he was exposed to loud noises while in service, including gunfire and heavy explosions.  See July 2010 Notice of Disagreement.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was a "rifleman."  Significantly, the Veteran's DD 214 states he severed in this capacity for 10 years and six months.  The Veteran has elsewhere described his MOS as that of an "infantryman."  See April 2014 Examination.  The Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as an infantryman, or rifleman, involved a "high" probability of nose exposure during service.

Therefore, the primary question before the Board is whether the Veteran's confirmed in-service noise exposure caused his current right ear hearing loss.  Throughout his appeal, the Veteran asserts his current hearing loss was caused by his exposure to gunfire and heavy explosion noises during service.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, including the Veteran's STRs, to determine whether a nexus between his current right ear hearing loss and his in-service noise exposure exists.  

The Veteran's STRs have been carefully reviewed and considered, but do not reflect any evidence the Veteran ever sought treatment for or complained of any symptoms of hearing loss during his military service.  Furthermore, a review of the Veteran's enlistment and separation audiological examinations do not suggest the Veteran experienced right ear hearing loss at the level considered a disability under VA Regulations.  For example, the audiometric testing results from the Veteran's April 1979 enlistment and December 1988 separation examinations are summarized in the chart below, with pure tone threshold recorded in decibels:  




HERTZ


RIGHT EAR
500
1000
2000
3000
4000
April 1979 Entrance Exam
10
5
5
5
0
December 1988 Separation Exam
5
5
5
5
5

Thus, a review of the Veteran's entrance and separation audiological examinations fail to establish the presence of a right ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385.  

Regardless, the Board finds that closer inspection of the Veteran's in-service audiological examinations provides circumstantial evidence of an in-service occurrence of a right ear hearing loss disability.  Specifically, the Board has considered the Court's holding that a significant decibel increase in pure tone thresholds during service is an important factor for determining an in-service incurrence, even if these shifts do not demonstrate a hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  In this regard, the Board notes that the Veteran was provided with numerous audiological examinations during his decade of military service.  For example, the Veteran was provided with an audiological examination in March 1984, upon re-enlistment with the U.S. Marine Corps.  The Board further notes the Veteran's March 1984 re-enlistment examination does reveal auditory shifts at 500, 1000, 3000, and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
15
10
5
15
10

The Board finds these auditory shifts in pure tone thresholds serve as circumstantial evidence in support of a right ear hearing loss disability incurred by acoustic trauma sustained during the Veteran's decade of active duty service with the U.S. Marine Corps.  

Subsequent post-service audiological examinations document further decibel increases in pure tone thresholds for the Veteran's right ear.  For example, the Veteran was examined in May 2010 by a VA examiner who reported the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
25
25
25
20
20

Similarly, the Veteran's most recent May 2014 VA audiological examination found these auditory shifts have continued within the right ear:  




HERTZ



500
1000
2000
3000
4000
RIGHT EAR
20
20
25
25
20

This May 2014 VA audiological examination further reported the Veteran's right ear hearing loss constitutes a disability under VA regulations.  As previously noted, the examiner administered the Maryland CNC speech discrimination test.  The Veteran scored  92 percent within his right ear, which establishes the presence of a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

With regard to a nexus, the Board acknowledges that the record contains three unfavorable VA audiology examinations and opinions dated in April 2010, May 2010, and May 2014.  However, as will be discussed in further detail below, the Board finds the portion of these VA examinations which discuss the Veteran's right ear hearing loss are not entitled to significant weight.  

During the May 2014 VA examination, the examiner concluded the Veteran has sensorineural hearing loss, but opined his current right ear hearing loss is not related to his military service.  In support of this conclusion, the examiner explained the Veteran's STRs did not reflect any treatment for symptoms of hearing loss and that his audiological examinations all reflected normal right ear hearing acuity.  Additionally, the examiner further cited to a 2006 study published my by the Institute of Medicine ("IOM") which stated "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure... [however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006).  

The Board finds that any reliance on this particular summary would be questionable.  Specifically, the Board sees that this IOM study also suggested "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."  This pattern fits with the Veteran's lay description of his gradually worsening hearing loss after service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  In addition, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the veteran.  See 38 C.F.R. § 19.9 (d)(5).  
As for the May 2010 VA examination, the Board finds there is probative, circumstantial evidence establishing a link between the Veteran's current right ear hearing loss disability and his confirmed hazardous noise exposure during his period of active service from 1979 to 1989.  Holton v.  Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); See also 38 C.F.R. § 3.303(a), (d).  Specifically, the May 2010 VA examiner provided an etiology opinion as to the Veteran's tinnitus which is service connected.  After a physical examination of the Veteran and a review of the Veteran's claims file, the May 2010 VA examiner opined the Veteran's tinnitus is "at least as likely as not" the result of the Veteran's in-service noise exposure.  In the same opinion, the VA examiner opined that the Veteran's bilateral hearing loss was not related to his in-service noise exposure, because there was no evidence of hearing loss during service.

However, the Board finds that a logical inference can be drawn from this May 2010 VA audiology opinion on tinnitus in that the same acoustic trauma that caused damage to the Veteran's auditory system for purposes of tinnitus would have likely caused auditory damage leading to right ear hearing loss as well.  To this point, the Board further notes that all three VA audiologists found the Veteran did not have significant post-service noise exposure or recreational noise exposure, to account in any way for the Veteran's current right ear hearing loss.  As such, there is no intercurrent cause for the Veteran's chronic right ear hearing loss disability.  38 C.F.R. § 3.303(b). 

Moreover, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Thus, the Veteran's current right ear hearing loss disability (identified as sensorineural hearing loss in the May 2014 VA examination) is of the type and configuration that is consistent with in-service noise exposure given the Veteran's post-service history of no documented noise exposure and the current diagnosis of recurrent tinnitus.  Sensorineural hearing loss is defined as "that due to a lesion in either the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st Ed. 2007); see also 38 C.F.R. § 20.903 (b)(2) (2015) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss is warranted.  As discussed above, the Veteran has a current right ear hearing loss which constitutes a disability under VA regulations.  See May 2014 VA Examination.  Throughout his appeal, the Veteran has asserted that his exposure to loud noises during his decade of military service caused his current hearing loss.  See July 2010 Notice of Disagreement.  This in-service noise exposure is verified by the Veteran's DD 214, which states the Veteran's MOS was a "rifleman."  As for the medical evidence, the Board finds there is sufficient circumstantial evidence of hearing loss, as evidenced by the auditory shifts in pure tone thresholds during the Veteran's March 1984 re-enlistment examination.  Furthermore, the May 2010 VA audiologist's opinion regarding the Veteran's tinnitus, provides further circumstantial evidence establishing a nexus between the Veteran's in-service noise exposure and current right ear hearing loss.  Therefore, the Board finds the medical and lay evidence of record contains sufficient evidence to establish a nexus between the Veteran's current right ear hearing loss disability and his in-service noise exposure. 

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a right ear hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service right ear hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Left Ear Hearing Loss

The Board finds the Veteran has at no time relevant to this appeal had left ear hearing loss under VA regulations.  See 38 C.F.R. § 3.385.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In reaching this conclusion, the Board has carefully reviewed the Veteran's STRs, including all audiometric testing.  First, the Board finds that during the Veteran's decade of active duty service, he did not seek treatment for or complain of any symptoms related to hearing loss.  Second, the Board finds that none of the Veteran's in-service audiological examinations established that he experienced a left ear hearing loss disability during his military service.  For example, the audiometric testing results from the Veteran's April 1979 enlistment examination are summarized in the chart below, with pure tone threshold recorded in decibels:  




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
5
5
15
0

As discussed above, under VA regulations a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  38 C.F.R. § 3.385.  Furthermore, the Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the audiometric testing from this April 1979 enlistment examination establishes that the Veteran had normal left ear hearing when he first entered active duty service. 

Similarly, the Veteran's April 1982 separation examination do not establish that the Veteran had a left ear hearing loss disability.  The results of this examination are summarized in the chart below, with pure tone threshold recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
20
0
10
20
0
In May 1982 the Veteran re-entered active duty.  Audiometric testing was not conducted until March 1984.  However, the results of this examination, summarized below, continue to show the Veteran did not experience a left ear hearing loss disability: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
5
5
15
0

The Veteran left active service in January 1989.  Prior to his separation from service, an exit audiogram was conducted in December 1988.  Once again, the results of this examination continue to show the Veteran did not experience a left ear hearing loss disability for VA purposes: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
5
5
5
15
10

After his discharge from military service, the Veteran was provided with a VA audiological examination in April 2010.  The results of this April 2010 VA audiological examination are summarized in the chart below, with pure tone threshold recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
25
25
25
20
25

During this April 2010 VA examination, the examiner additionally performed the Maryland CNC word discrimination test.  The Veteran received a 96 percent score in his left ear, which is above the 94 percent threshold required to establish a hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  Furthermore, based upon the Veteran's lay statements and the results of objective testing, the examiner diagnosed the Veteran with normal hearing acuity. 

The Veteran was scheduled for a second VA audiology examination in May 2010.  While the results of audiological testing differ slightly at this examination, the results still fail to show the presence of a left ear hearing loss disability: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
25
20
25
25
25

Similarly, the Veteran's word recognition score was 96 percent in the left ear during this May 2010 VA examination.  Following a review of the Veteran's claims file and after documenting the Veteran's lay allegations of symptoms, the May 2010 VA examiner diagnosed the Veteran with normal hearing acuity. 

Subsequently, the Veteran asserted his hearing had worsened during a November 2012 hearing in Nashville, Tennessee.  As a result, the Veteran was seen for a third VA audiology examination in May 2014.  The results of this examination are summarized below: 




HERTZ



500
1000
2000
3000
4000
LEFT EAR
30
25
25
25
25

While the Veteran's hearing threshold changed slightly from his previous VA examinations, these updated results fail to establish a left ear hearing loss disability for VA purposes.  Although the VA examiner diagnosed the Veteran with a left ear sensorineural hearing loss, it appears this diagnosis was meant to pertain to the Veteran's right ear.  As indicated by the chart above, the Veteran auditory thresholds were not equal to or greater than 40 decibels at any of the frequencies tested.  Furthermore, the Veteran's scores do not document three auditory thresholds above 26 decibels.  The only decibel above 25 was recorded at 500 Hertz.  This result, alone, does not support a left ear hearing loss disability for VA purposes, despite the VA examiner's diagnosis.  As such, the results of this pure tone threshold audiological examination do not establish a left ear hearing loss disability.  
Moreover, the Veteran's word recognition score from this May 2014 VA examination do not meet the requirements for a hearing loss disability.  The examiner reported the Veteran's left ear word recognition score was 94 percent, which is not within the required threshold of 38 C.F.R. § 3.385.  As such, the results of this most recent VA examination do not establish that the Veteran experiences a left ear hearing loss disability under VA regulations. 

The Board additionally acknowledges the Veteran was documented to have "mild" leaf ear hearing loss prior to his enlistment in active duty service.  See May 2010 and May 2014 VA Examinations.  Specifically, the Veteran was found to have "mild" hearing loss at 6000 Hertz prior to enlistment.  However, hearing loss at 6000 Hertz is not considered when determining whether a hearing loss disability exists for VA purposes.  See 38 C.F.R. § 3.385.  Also, the Board notes the Veteran's May 2014 VA examination reported normal left ear hearing acuity at 6000 Hertz.  For these reasons, the Board finds that the presence of a "mild" left ear hearing loss at 6000 Hertz prior to the Veteran's enlistment does not constitute a left ear hearing loss disability for VA purposes. 

As such, the Board has reviewed all the medical evidence of record, but no evidence establishes that the Veteran has had a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385 at any point during the period on appeal.  All audiometric testing revealed the Veteran had normal hearing, including the most recent testing from May 2014.  Given this conclusion, the criteria for service connection for left ear hearing loss have not been met, and the Veteran's claim for service connection for left ear hearing loss is therefore denied.

Service Connection for an Asthmatic or Other Respiratory Disorder

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for an asthmatic or other respiratory disorder.  In reaching this conclusion, the Board finds the Veteran has at no time relevant to this appeal been diagnosed with an asthmatic or other respiratory disorder.  

In reaching this determination, that the Veteran does not have a current asthmatic or other respiratory disorder, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.  Despite this broad approach, the Board finds there is no current diagnosis for any respiratory condition and therefore, the first element of service connection has not been met. 

Throughout his appeal, the Veteran has asserted that he experiences "very severe asthma."  See July 2010 Notice of Disagreement.  The Veteran further alleges he experienced these attacks during his military service and sought treatment on numerous occasions.  During his November 2012 hearing before the undersigned, the Veteran testified he has continued to experience asthmatic attacks if he "overexerts" himself.  

However, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether shortness of breath or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

A close inspection of the Veteran's STRs does not indicate he was ever diagnosed with any asthmatic or other respiratory disorders.  Although the Veteran did receive treatment for symptoms of "shortness of breath," there is no evidence he was ever formally diagnosed with a discernable impairment.  For example, the Veteran sought treatment in October 1979 after reporting shortness of breath and wheezing following a 15 minute run.  The STRs from this interaction report the Veteran received a "rule out" diagnosis for "bronchial distress."  Following this incident, there is no evidence the Veteran sought regular or continued treatment for any respiratory distress.  Additionally, the Board notes that the Veteran's PULHES" physical profile was not altered to reflect any respiratory limitations during the Veteran's military service.  

During his hearing, the Veteran reported he was diagnosed with an "upper respiratory disease" following this October 1979 incident.  However, the Board cannot find any evidence of this diagnosis within the Veteran's STRs.  Rather, the STRs indicate that this October 1979 incident was isolated and did not result in any further treatment.  Later physical examination support this inference, as the Veteran was continuously found to exhibit normal and unlabored breathing patterns.  For example, in March 1986, the Veteran was reported to have "no chronic physical complications."  A physical examination at this time further reported the Veteran's lungs were "clear" to auscultation bilaterally. 

The only notations in the Veteran's STRs involving continued respiratory symptoms were when the Veteran sought treatment for symptoms of the common cold.  For example, in October 1981, the Veteran reported symptoms of coughing and congestion.  Additionally, the Veteran sought treatment for similar symptoms in December 1982.  At this time, the Veteran was diagnosed with an "upper respiratory infection."  However, the board notes no recurrent, chronic disability of an upper respiratory disease was established during service sufficient to satisfy the Veteran's claim for service connection. 

Subsequent STRs examinations continue to reflect subjective complaints without any objective diagnoses.  For example, in June 1986, the Veteran's STRs show he was "free of active airway disease."   At the time of his separation, the STRs note the Veteran has a questionable history of asthma, but that he does not experience any "current symptoms."  On that same separation physical, the Veteran subjectively reported he has no allergies and was not taking any medications.  Therefore, the Board concludes after a review of the STRs that the Veteran was not diagnosed with any asthmatic or other respiratory disorder during his military service. 

Furthermore, following his separation from military service, the Veteran did not seek any treatment for any respiratory conditions and did not receive any diagnosis of asthma.  During his May 2014 VA examination, the Veteran reported he has not sought or received any treatment for an asthmatic or other respiratory disorder since his discharge from military service.  Furthermore, the VA examiner noted there was no evidence the Veteran has ever been diagnosed with an asthmatic or other respiratory disease either during his military service or in the years following. 

At the May 2014 VA examination, the examiner administered a series of pulmonary functioning tests.  Notably, the Veteran's diffuse capacity of the lungs ("DLCO") remained the same, both pre-bronchodilator and after the use of a bronchodilator.  Similarly, the Veteran's forced vital capacity ("FVC") was within a high range of its predicted value, both before and after the use of a bronchodilator.  Following this examination, the VA examiner concluded the Veteran's pulmonary results were not indicative of any chronic or acute respiratory diseases.  

As to the nexus of the Veteran's reported symptoms during service, the VA examiner opined it was less likely than not that the Veteran's claimed condition was incurred in or caused by military service.  First, the examiner noted that since there is no current diagnosis or treatment for asthma, and there was no diagnosis for asthma was the Veteran was on active duty service, there can be no causative relationship.  Second, the examiner cited to evidence within the Veteran's STRs that reflected normal respiratory functioning, to support the absence of any chronic impairment during the Veteran's military service. 

The Board emphasizes the Veteran is competent as a lay person to report difficulty breathing and other respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay person is competent to testify as to breathing problems).  However, in the present case, the Veteran's lay complaints, although acknowledged, are outweighed by the more probative respiratory testing conducted by the May 2014 VA examiner, as well as the other in-service and post-service medical evidence of record.  This objective medical testing and other respiratory examinations of record did not demonstrate any current respiratory disability for the Veteran.  
Therefore, the Board has reviewed all the medical evidence of record, but no probative evidence of record establishes that the Veteran has been diagnosed with asthma or any other respiratory disease.  In the absence of proof of a present disability, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an asthmatic or other respiratory disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for the Veteran's right ear hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for left ear hearing loss is denied.  

Service connection for an asthmatic disorder or other respiratory condition is denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


